Judgment unanimously affirmed, with costs, on the ground that plaintiff did not get title to the Broekway truck by virtue of the bill of sale from Briel, it being in fact a mortgage, and had no rights under the conditional sales agreement, plaintiff’s Exhibit 2. As to the Brockway truck, the bill of sale, plaintiff’s Exhibit 1, was never filed and there was no actual or continued possession of the truck in plaintiff. It, therefore, was void as to plaintiff, who was a creditor of Briel. Lazansky, P. J., Young, Hagarty and Tompkins, JJ., concur; Davis, J., not sitting.